DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,448,821. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claim 1 of the instant application is also included in claims 1-20 of U.S. Patent No. 10,448,821.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,646,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claim 1 of the instant application is also included in claims 1-15 of U.S. Patent No. 10,646,115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al. (US 7,771,052; already of record) in view of Ghajar et al. (US 2015/0126899; already of record).	
Regarding claim 1, Kratzer discloses, a method of identifying individuals impaired by a psychoactive substance, the method comprising: 
presenting monocularly to a subject being tested (Col. 1, lines 59-67 and Col. 2, lines 1-23); to each eye separately, a sinusoidal grating pattern of fixed spatial frequency with achromatic contrast or color contrast between grating stripes (Col. 1, lines 59-67, Col. 2, lines 1-23 and 41-59), the achromatic contrast or the color contrast between the grating stripes being temporally alternately modulated at a temporal frequency that ranges between 10 Hz and 60 Hz with a pattern of the contrast being such that the subject being tested can see a frequency doubling in the grating pattern (Col. 3, lines 7-67 and Col. 4, lines 1-9); 
decreasing the contrast of the grating pattern presented until a first contrast ratio/value is reached wherein the frequency doubling in the grating pattern is no longer reported as being seen by the test subject (Col. 1, lines 59-67, Col. 2, lines 1-23 and 41-59); 

increasing the contrast of the grating pattern until a third contrast ratio/value is reached where the frequency doubling in the grating pattern is first detectable (Col. 1, lines 59-67, Col. 2, lines 1-23 and 41-59); 
comparing the first contrast ratio/value and the third contrast ratio/value to a range of expected values of a normal population and have no pathology impacting the visual functions tested (Col. 3, lines 7-67 and Col. 4, lines 1-9); 
if the first contrast ratio/value and the third contrast ratio/value are within the range of expected values, then indicating that the test subject’s vision is not impaired (Col. 3, lines 7-67 and Col. 4, lines 1-9); and 
if the first contrast ratio/value and the third contrast ratio/value are not within the range of expected values then indicating that the test subject’s vision is impaired (Col. 3, lines 7-67 and Col. 4, lines 1-9).
Kratzer does not explicitly disclose comparing the first contrast ratio/value and the third contrast ratio/value to a range of expected values of a normal population who have not consumed cannabis and have no pathology impacting the visual functions tested, if the first contrast ratio/value and the third contrast ratio/value are within the range of expected values, then indicating that the test subject is not impaired; and if the first contrast ratio/value and the third contrast ratio/value are not within the range of expected values then indicating that the test subject is impaired.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the comparing the first contrast ratio/value and the third contrast ratio/value to a range of expected values of a normal population who have not consumed cannabis and have no pathology impacting the visual functions tested, if the first contrast ratio/value and the third contrast ratio/value are within the range of expected values, then indicating that the test subject is not impaired; and if the first contrast ratio/value and the third contrast ratio/value are not within the range of expected values then indicating that the test subject is impaired as taught by the method and apparatus for identifying individuals with impaired vision of Ghajar in the method and apparatus for identifying individuals with impaired vision of Kratzer since Ghajar teaches it is known to include these features in a method and apparatus for identifying individuals with impaired vision for the purpose of providing an effective and accurate method and apparatus for identifying individuals with impaired vision.
Furthermore, the Examiner points out that the steps of comparing the first contrast ratio/value and the third contrast ratio/value to a range of expected values of a normal population 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/20/2021